PER CURIAM.
The petition seeking a belated appeal of the judgments and sentences rendered on August 8, 2011, in Leon County Circuit Court case numbers 2004-CF-000487A and 2005-CF-000037A, is granted. Upon issuance of mandate, copies of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal in each of the foregoing cases. If petitioner qualifies for the appointment of counsel at public expense, the trial court is directed to appoint counsel to represent him in the appeals authorized by this opinion.
PADOVANO, ROWE, and RAY, JJ., concur.